Toni Perazzo Chief Financial Officer (650) 340-1888FOR IMMEDIATE RELEASE AEROCENTURY CORP. REPORTS THIRD QUARTER RESULTS (BURLINGAME, CA), November 8, 2007 — AeroCentury Corp. (AMEX:ACY), an independent aircraft leasing company, today reported its operating results for the third quarter ended September 30, 2007. As discussed and shown in the tables below, comparative information for the third quarter of 2006 and first nine months of 2006 has been restated in connection with the Company’s adoption of Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (“SAB 108”) and Financial Accounting Standard Board Staff Position AUG AIR-1, Accounting for Planned Major Maintenance Activities (“FSP AUG AIR-1”). For the quarter ended September 30, 2007, the Company reported total revenues of $6.4 million compared with revenues of $4.6 million for the same period a year ago. For the nine months ended September 30, 2007, the Company reported total revenues of $16.4million compared with revenues of $13.8 million for the same period a year ago. The Company reported net income of $1,064,000 or $0.69 per basic share and $0.66 per diluted share for the third quarter of 2007 compared to net income of $308,000 or $0.20 per basic and diluted share for the third quarter of 2006. The Company reported net income of $2,501,000 or $1.62 per basic share and $1.58 per diluted share for the nine months ended September 30, 2007 compared to net income of $152,000 or $0.10 per basic and diluted share for the same period a year ago. Operating lease revenue was approximately $1,304,000 and $2,128,000 higher in the three months and nine months ended September 30,2007, respectively, versus the same periods in 2006, primarily because of increased operating lease revenue from aircraft purchased in the fourth quarter of 2006 and first nine months of 2007 and lease modifications which involved rent increases for several of the Company’s aircraft.In addition, in the three months ended September 30, 2007, the Company recorded revenue from several aircraft which had been off lease for part of the same period in 2006.The aggregate effects of these increases were partially offset by a decrease in revenue related to aircraft which were off lease for part of the 2007 periods. Total expenses were approximately $727,000 higher in the three months ended September 30, 2007, respectively,versus the same period in2006, primarily because of increases in interest, depreciation and management fee expenses as a result of aircraft purchases, and other taxes. Those increases were partially offset by a decrease in the amount of maintenance expense.The Company’s maintenance expense is dependent on the aggregate maintenance claims submitted by lessees and expenses incurred in connection with off-lease aircraft. As a result of lower total lessee claims and less expense incurred for off-lease aircraft in 2007, the Company incurred approximately $494,000 less in maintenance expense in the three months ended September 30, 2007, respectively,versus the same period in 2006. Total expenses were approximately $711,000 less in the nine months ended September 30, 2007, respectively,versus the same period in2006, primarily because of the change in maintenance expense from year to year. As a result of lower total lessee claims and less expense incurred for off-lease aircraft in 2007, the Company incurred approximately $2,305,000 less in maintenance expense in the nine months ended September 30, 2007, respectively,versus the same period in 2006.The decrease in maintenance expense was partially offset by increases in interest, depreciation, and management fee expenses resulting from aircraft purchases, as well as increases in professional fees and general and administrative expenses and other taxes. Due to the recent adoption of FSP AUG AIR-1, the Company was required to discontinue the accrue-in-advance method of accounting for planned major maintenance for financial reporting periods beginning on January 1, 2007. The Company has adopted the direct expensing method, under which actual costs incurred are expensed directly when maintenance is performed and the accrual of non-refundable maintenance reserves from the Company’s lessees for planned major maintenance is reflected as income. Because the net effect of recognizing income when maintenance reserves are billed and accruing maintenance expense as incurred within any given period will vary, it is likely that the new accounting method will result in uneven effects on the Company’s results of operations. AeroCentury is an aircraft operating lessor and finance company specializing in leasing regional aircraft and engines utilizing triple net operating leases. The Company’s aircraft and engines are on lease to regional airlines and commercial users worldwide. (See tables following.) AeroCentury Corp. Selected Financial Information (Unaudited) For the Quarter Ended September 30,2007 For the Quarter Ended September 30,2006 (as restated) For the Nine Months Ended September 30,2007 For the Nine Months Ended September 30, 2006 (as restated) Summary of Operations: Operating lease revenue $ 5,224,310 $ 3,920,000 $ 13,582,920 $ 11,454,940 Maintenance reserves income 1,152,460 709,950 2,826,780 2,258,180 Gain on sale of aircraft - - - 33,690 Other 11,540 9,510 20,020 4,200 Total revenues 6,388,310 4,639,460 16,429,720 13,751,010 Interest 1,724,080 1,271,750 4,369,860 3,687,380 Depreciation 1,492,960 1,172,770 3,986,030 3,487,970 Management fees 794,440 676,660 2,161,620 2,056,300 Maintenance 375,310 869,320 1,301,200 3,605,860 Other taxes 291,770 7,830 313,570 23,490 Professional fees and general and administrative 159,670 116,860 490,390 389,960 Insurance expense 57,610 53,760 133,050 183,000 Bad debt expense - - 15,690 48,820 Total expenses 4,895,840 4,168,950 12,771,410 13,482,780 Income before taxes 1,492,470 470,510 3,658,310 268,230 Tax provision 428,160 162,680 1,156,980 115,740 Net income $ 1,064,310 $ 307,830 $ 2,501,330 $ 152,490 Weighted average common shares outstanding 1,543,257 1,543,257 1,543,257 1,543,257 Weighted average diluted common shares outstanding 1,618,674 1,543,257 1,588,082 $ 1,543,257 Basic earnings per share $ 0.69 $ 0.20 $ 1.62 $ 0.10 Diluted earnings per share $ 0.66 $ 0.20 $ 1.58 $ 0.10 Summary Balance Sheet: September 30, 2007 September 30,2006 (as restated) Total assets $ 119,682,940 $ 92,891,780 Total liabilities $ 89,224,820 $ 67,153,820 Shareholders’ equity $ 30,458,120 $ 25,737,960 (more) Effect of SAB 108 on Statement of Operations For the three months and nine months ended September 30, 2006 (Unaudited) For the Three Months Ended September 30, 2006 For the Nine Months Ended September 30, 2006 As reported previously As adjusted under SAB 108 Increase/ (decrease) effect of change As reported previously As adjusted under SAB 108 Increase/ (decrease) effect of change Operating lease revenue $ 3,920,000 $ 3,920,000 $ - $ 11,454,940 $ 11,454,940 $ - Maintenance reserves income - Gain on sale of aircraft - - - 408,840 408,840 - Other 9,510 9,510 - 2,400,700 2,400,700 - 3,929,510 3,929,510 - 14,264,480 14,264,480 - Interest 1,271,750 1,271,750 - 3,687,380 3,687,380 - Depreciation 1,247,560 1,241,560 (6,000 ) 3,708,520 3,690,550 (17,970 ) Management fees 678,460 676,660 (1,800 ) 2,061,720 2,056,300 (5,420 ) Maintenance 221,600 221,600 - 3,554,920 3,554,920 - Professional fees and other 178,450 178,450 - 645,270 645,270 - 3,597,820 3,590,020 (7,800 ) 13,657,810 13,634,420 (23,390 ) Income before taxes 331,690 339,490 7,800 606,670 630,060 23,390 Tax provision 112,580 123,780 11,200 196,970 230,570 33,600 Net income $ 219,110 $ 215,710 $ (3,400 ) $ 409,700 $ 399,490 $ (10,210 ) Earnings per share: Basic $ 0.14 $ 0.14 $ - $ 0.27 $ 0.26 $ (0.01 ) Diluted $ 0.14 $ 0.14 $ - $ 0.27 $ 0.26 $ (0.01 ) (more) Effect of FSP AUG AIR-1 on Statement of Operations For the three months and nine months ended September 30, 2006 (Unaudited) For the Three Months Ended September 30, 2006 For the Nine Months Ended September 30, 2006 As adjusted under SAB 108 As reported under FSP AUG AIR-1 Increase/ (decrease) effect of change As adjusted under SAB 108 As reported under FSP AUG AIR-1 Increase/ (decrease) effect of change Operating lease revenue $ 3,920,000 $ 3,920,000 $ - $ 11,454,940 $ 11,454,940 $ - Maintenance reserves income - 709,950 709,950 - 2,258,180 2,258,180 Gain on sale of aircraft - - - 408,840 33,690 (375,150 ) Other 9,510 9,510 - 2,400,700 4,200 (2,396,500 ) 3,929,510 4,639,460 709,950 14,264,480 13,751,010 (513,470 ) Interest 1,271,750 1,271,750 - 3,687,380 3,687,380 - Depreciation 1,241,560 1,172,770 (68,790 ) 3,690,550 3,487,970 (202,580 ) Management fees 676,660 676,660 - 2,056,300 2,056,300 - Maintenance 221,600 869,320 647,720 3,554,920 3,605,860 50,940 Professional fees and other 178,450 178,450 - 645,270 645,270 - 3,590,020 4,168,950 578,930 13,634,420 13,482,780 (151,640 ) Income before taxes 339,490 470,510 131,020 630,060 268,230 (361,830 ) Tax provision 123,780 162,680 38,900 230,570 115,740 (114,830 ) Net income $ 215,710 $ 307,830 $ 92,120 $ 399,490 $ 152,490 $ (247,000 ) Earnings per share Basic $ 0.14 $ 0.20 $ 0.06 $ 0.26 $ 0.10 $ (0.16 ) Diluted $ 0.14 $ 0.20 $ 0.06 $ 0.26 $ 0.10 $ (0.16 ) ####
